OPINION

Per Curiam:

Appellant contends that, for various reasons, the trial court erred in allowing the State to introduce at trial certain testimony previously given at appellant’s preliminary hearing. Whatever the merits of such contentions might be if appellant’s counsel had made a timely objection, stating specific grounds, these issues have not been properly preserved for our review. Merica v. State, 87 Nev. 457, 488 P.2d 1161 (1971); Kelley v. State, 76 Nev. 65, 348 P.2d 966 (1960); NRS 47.040(1)(a).
Other assignments of error are without merit.
Affirmed.